 NATIONAL CLAYPRODUCTS COMPANY137NATIONAL CLAY PRODUCTS COMPANY, ET AL.1andDISTRICT COUNCILNo. 2, OF CENTRAL ANDSOUTHERNILLINOIS,UNITED BRICK AND CLAYWORKERS OF AMERICA, AFL, PETITIONER.Cases Nos.14-RC-1485,_1486, 1488, 1488,1.490, and14-RC-1536 to 14-RC 1540.February15, 1952Decision and Direction of ElectionsUpon petitions duly filed, a hearing was held before Milton 0.'Talent, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed 2Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberTanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The Employers moved to dismiss the petitions on the ground that-the Petitioner is not a labor organization within the meaning of Section2 (5) of the Act.We find this contention to be without merit. It isnot disputed that the Petitioner satisfies that portion of the Act's defi-nition of a "labor organization" 3 which requires that the organizationin question exist "for the purpose in whole or in part, of dealing with,employers concerning grievances, labor disputes, wages, rates of pay,hours of employment, or conditions of work."Apparently the Em-ployers' motion is based on the contention that the Petitioner is merelya servicing arm of the United Brick and Clay Workers of America,AFL, and of the locals in the area affiliated with that union, and that ittherefore does not satisfy the statutory requirement that a labor organi-zation must be one in which "employees participate."iThe petitions herein were consolidated by order of the Regional Director on October 8,1951, and involve the following Employers,whose names appear as amended at the hearing :National Clay Products Company ; Richards Brick Company;Alton Brick Company (Mary-land Heights,Missouri,plant) ; Alton Brick Company(Alton,Illinois,plant) ;Hill BrickCompany ; SpringfieldClayProducts Company, The Conco-Meler Company;Sheffield ShaleProducts Company ; Springfield Clay Products Company, d/b/a Shale Products Company ;and Purington Brick and Tile Company.2Certain of the Employers moved to dismiss the instant petitions alleging that there wasa nonjoinder of parties because the International Union with which the Petitioner isaffiliated is a signatory to certain of the contracts alleged as a bar and was not joined as aparty to the proceeding.The local unions, which are signatories to each of these contracts,appeared at the hearing and the record shows that the Petitioner's representative at thehearing was empowered to represent the International,if the International had so desired.we find therefore that adequate opportunity for representation at the hearing was affordedto all interested and necessary parties.For this reason,and because the Employer hasfailed to show how, in any event,stwas prejudiced by the failure to join the International,the motion to dismiss on that ground is denied8Section 2(5) of the Act defines a "labor organization"as "any organization of any kind,or any agency or employee representation committee or plan, in which employees participateand which exists for the purpose,in whole or in part, of dealing with employers concerninggrievances,labor disputes,wages, rates of pay,hours of employment, or conditions of work."98 NLRB No. 17. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARD.It is true that in the past the Petitioner has confined itself toassist-ing certain locals of the Brick and Clay Workers in negotiating con-tracts, and providing related administrative services for those unions.At this time, however, the Petitioner has filed a petition seeking torepresentemployees directly and has obtained from among those em-ployees designation cards for the purpose of making the requisite ad-ministrativeshowing of interest.On the record as a whole we aresatisfied that the Petitioner now intends to operate in a manner thatwill permit participation by the employees of the instant Employersand, if successful in the elections directed herein, to bargain collectivelyfor such employees.We find nothing in the record which indicatesthat the Petitioner is inherently incapable of doing so.Accordingly,we find that the Petitioner is a labor organization and that it claims torepresentcertain of the Employers' employees.43.The question concerning representation :For approximately the past 10 years each of the Employers andvariouslocals of the Brick and Clay Workers have entered into indi-vidual collective bargaining contracts.The latest of these contractswere executed in 1950.Some were for 2-year periods.Others, whileexecuted for 1 year, have since been renewed for an additional year.The Employers contend that these individual contracts are bars to theinstant petitions.We do not agree.Apart from any other consider-ations, wenote thatin all casesbut one the contracts will either expirein lessthan 45 days, or the automatic renewal date, prior to which apetition was filed, has already passed. In such circumstances theBoard does not hold a contract to be a bar.5The one contract remain-ing has provisionswhichin substance make itterminable at will,sand it likewise cannot operate as a bar.'Accordingly, we find that questionsaffectingcominerce exist con-cerningthe representation of the employees of the Employers withinthe meaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The parties stipulated, and we find, that separate units of all produc-tion and maintenance employees of each of the Employers listed in foot-note 1 excluding, in each case,office andprofessional employees, guards,4The motionof Alton Brick Company (MarylandHeights, Missouri,plant)to dismiss onthe groundthat the Petitioneris unable to represent their employees because their plant islocated outsideof the Petitioner's geographical jurisdiction is likewise denied.In theabsence of evidenceproving that the Petitioner will not accord effectiverepresentation, theBoard will not inquire into a union's alleged geographicallimitations.Fox DeluxeFoods,Inc,96 NLRB 1132SeeW. S TylerCompany,93 NLRB 523:Efco ManufacturingInc.,97 NLRB 263eThis contract involvesNational Clay Products Company.It is effective indefinitelyfromMay 1950, but provides that either party mayat any timegive- 30 days' notice torenegotiate, in which event the contractterminates 30 days after such notice is received bythe other party.4SeeTexas Telephone Company,93NLRB 741;Container Corporation of America,87NLRB 1345. THE PURE OIL COMPANY139watchmen, andsupervisors as definedin the amended Act, constitute aunit appropriate for the purposesof collective bargaining within themeaning of Section 9(b) of the Act."[Text of Direction of Elections omitted from publication in thisvolume.]8Early in the hearing all parties stipulated to the appropriateness of this twit,reservingthe right to litigate the question of whether certain fringe categories should be included Inthe unit.Subsequently,certain of the Employers indicated an objection to the inclusion ofoutside truck drivers and maintenance bricklayers.However,no evidence was taken duringthe hearing as to their duties or the duties of any other specific categoty of employees.Thuswe can make no determination with respect to the inclusion of any fringe groups at thistime.We leave such determination to subsequent proceedings if necessary.THE PURE OIL COIIPANY 1andDISTRICT 31, INTERNATIONAL ASSOCIA-TION OF MACHINISTS, PETITIONER.CaseNo. 39-RC-381.February5,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Eimer Davis, hearing officer.The hearing officer's rulings made at the hearing are free from prej-udicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'2.The labor organizations involved claim to represent certainemployees of the Employer 33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the ^neaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks to include, in its present unit of machinistsand other employees employed in the mechanical, handymen, and serv-ice departments of the Employer, a group of fixed helpers, or ma-1The name appears as amended at the hearing.2 SeeThe Pure Oil Company,55 NLRB 1455.8The Oil Workers International Union, Local No. 228, hereinafter referred to as theIntervenor,was permitted to intervene upon the basis of its contractual interest.4 The Intervenor moves to dismiss the petition herein on the ground that Its contractdated December 21, 1950,having as its earliest termination date December 15, 1951, is abar to this proceeding.As the petition was filed on October 12,1951, approximately2 months before the termination date of the agreement,we find that the contract is nota bar.Accordingly,the Intervenor'smotion to dismiss Is denied.98 NLRB No. 18.